


Exhibit 10.4

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”), dated October 23, 2012, is by and
between Verastem, Inc. (the “Company”), a Delaware corporation with its
principal place of business at 215 First Street, Suite 440, Cambridge, MA 02142,
and Joanna Horobin (the “Executive”) of 47 Norwich Road, Wellesley, MA 02481.

 

WHEREAS, the Executive has certain experience and expertise that qualify her to
provide management direction and leadership for the Company.

 

WHEREAS, the Company wishes to employ the Executive to serve as its Chief
Medical Officer.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company offers and the Executive accepts
employment upon the following terms and conditions:

 

1.                                      Position and Duties.  Upon the terms and
subject to the conditions set forth in this Agreement, the Company hereby offers
and the Executive hereby accepts employment with the Company to serve as its
Chief Medical Officer, reporting initially to the Company’s Chief Operating
Officer.  The Executive agrees to perform the duties of the Executive’s position
and such other duties as reasonably may be assigned to the Executive from time
to time.  The Executive also agrees that while employed by the Company, the
Executive will devote one hundred percent (100%) of the Executive’s business
time and the Executive’s reasonable commercial efforts, business judgment, skill
and knowledge exclusively to the advancement of the business and interests of
the Company and to the discharge of the Executive’s duties and responsibilities
for it.   Subject to prior approval of the Chief Operating officer, with such
approval not to be unreasonably withheld, the Executive may maintain a
consulting relationship with her previous employer for up to 12 months and join
the board of directors of one company.

 

2.                                      Compensation and Benefits.  During the
Executive’s employment, as compensation for all services performed by the
Executive for the Company and subject to her performance of her duties and
responsibilities for the Company, pursuant to this Agreement or otherwise, the
Company will provide the Executive the following pay and benefits:

 

(a)                                 Base Salary; Annual Bonus.  From the period
of the date hereof until December 31, 2013, the Company will pay the Executive a
base salary at the rate of Three Hundred Fifty Thousand Dollars ($350,000) per
year.  Such amount shall be payable in accordance with the regular payroll
practices of the Company for its executives, as in effect from time to time, and
subject to increase from time to time by the Board in its discretion.  The
Executive shall have the opportunity to earn an annual target bonus measured
against performance criteria to be determined by the Board (or a committee
thereof) of 35% of the Executive’s then current annual base salary.  Any bonus
amount payable by the Company, if any, shall be paid no later than March 15 of
the year following the year in which such bonus is earned.

 

--------------------------------------------------------------------------------


 

(b)                                 Stock Option.  Subject to Board approval,
the Company will grant the Executive a stock option to purchase Two Hundred
Thousand (200,000) shares of the Company’s Common Stock at fair market value on
the date of grant.  The stock option will vest over four years at the rate of
25% on the one year anniversary of the Executive’s date of hire subject to her
continuing employment with the Company, and no shares shall vest before such
date, except as provided below.  The remaining shares shall vest quarterly over
the next three years in equal quarterly amounts subject to the Executive’s
continuing employment with the Company, except as noted below.

 

(c)                                  Participation in Employee Benefit Plans. 
The Executive will be entitled to participate in all Employee Benefit Plans from
time to time in effect for employees of the Company generally, except to the
extent such plans are duplicative of benefits otherwise provided the Executive
under this Agreement (e.g., severance pay) or under any other agreement.  The
Executive’s participation will be subject to the terms of the applicable plan
documents and generally applicable Company policies.  The Company may alter,
modify, add to or delete its Employee Benefit Plans at any time as it, in its
sole judgment, determines to be appropriate, without recourse by the Executive. 
For purposes of this Agreement, “Employee Benefit Plan” shall have the meaning
ascribed to such term in Section 3(3) of ERISA, as amended from time to time.

 

(d)                                 Vacation.  The Executive will accrue three
weeks paid vacation per year (or such greater amount as is generally made
available to the Company’s executive officers) in accordance with the Company’s
policies from time to time in effect and receive paid holidays in accordance
with the Company holiday schedule.  Vacation may be taken at such times and
intervals as the Executive shall determine, subject to the business needs of the
Company, and otherwise shall be subject to the policies of the Company, as in
effect from time to time.

 

(e)                                  Business Expenses.  The Company will pay or
reimburse the Executive for all reasonable business expenses incurred or paid by
the Executive in the performance of her duties and responsibilities for the
Company, subject to any maximum annual limit and other restrictions on such
expenses set by the Company and to such reasonable substantiation and
documentation as it may specify from time to time.  Any such reimbursement that
would constitute nonqualified deferred compensation subject to Section 409A
shall be subject to the following additional rules: (i) no reimbursement of any
such expense shall affect the Executive’s right to reimbursement of any other
such expense in any other taxable year; (ii) reimbursement of the expense shall
be made, if at all, not later than the end of the calendar year following the
calendar year in which the expense was incurred; and (iii) the right to
reimbursement shall not be subject to liquidation or exchange for any other
benefit.

 

3.                                      Confidential Information,
Non-Competition and Proprietary Information.  The Executive has executed or will
execute the Company’s standard Employee Non-Solicitation, Non-Competition,
Confidential Information and Inventions Assignment Agreement.  It is understood
and agreed that breach by the Executive of the Employee Non-Solicitation,
Non-Competition, Confidential Information and Inventions Assignment Agreement
shall constitute a material breach of this Agreement.

 

2

--------------------------------------------------------------------------------


 

4.                                      Termination of Employment.  The
Executive’s employment under this Agreement shall continue until terminated
pursuant to this Section 4.

 

(a)                                 The Company may terminate the Executive’s
employment for “Cause” upon written notice to the Executive received at least
five business days prior to such termination setting forth in reasonable detail
the nature of the Cause.  The following, as determined by the Board in good
faith and using its reasonable judgment, shall constitute Cause for termination:
(i) the Executive’s willful failure to perform, or gross negligence in the
performance of, the Executive’s material duties and responsibilities to the
Company and its Affiliates which is not remedied within thirty (30) days of
written notice thereof; (ii) material breach by the Executive of any material
provision of this Agreement or any other agreement with the Company or any of
its Affiliates which is not remedied within thirty (30) days of written notice
thereof; (iii) fraud, embezzlement or other dishonesty with respect to the
Company and any of its Affiliates, taken as a whole, which, in the case of such
other dishonesty, causes or could reasonably be expected to cause material harm
to the Company and any of its Affiliates, taken as a whole; or (iv) the
Executive’s conviction of a felony.

 

(b)                                 The Company may terminate the Executive’s
employment at any time other than for Cause upon one month’s written notice to
the Executive.

 

(c)                                  The Executive may terminate her employment
hereunder for Good Reason by providing notice to the Company of the condition
giving rise to the Good Reason no later than thirty (30) days following the
occurrence of the condition, by giving the Company thirty (30) days to remedy
the condition and by terminating employment for Good Reason within thirty (30)
days thereafter if the Company fails to remedy the condition.  For purposes of
this Agreement, “Good Reason” shall mean, without the Executive’s consent, the
occurrence of anyone or more of the following events: (i) material diminution in
the nature or scope of the Executive’s responsibilities, duties or authority,
provided that in the absence of a Change of Control neither (x) the Company’s
failure to continue the Executive’s appointment or election as a director or
officer of any of its Affiliates nor (y) any diminution in the nature or scope
of the Executive’s responsibilities, duties or authority that is reasonably
related to a diminution of the business of the Company or any of its Affiliates
shall constitute “Good Reason”; (ii) a material reduction in the Executive’s
base salary other than one temporary reduction of not more than 120 days and not
in excess of 20% of the Executive’s base salary in connection with and in
proportion to a general reduction of the base salaries of the Company’s
executive officers; (iii) failure of the Company to provide the Executive the
salary or benefits in accordance with Section 2 hereof after thirty (30) days’
notice during which the Company does not cure such failure; or (iv) relocation
of the Executive’s office more than forty (40) miles from the location of the
Company’s principal offices as of the date of Employee’s hire.

 

(d)                                 The Executive may terminate her employment
with the Company other than for Good Reason at any time upon one month’s notice
to the Company.

 

(e)                                  This Agreement shall automatically
terminate in the event of the Executive’s death during employment.  The Company
may terminate the Executive’s employment, upon notice to the Executive, in the
event the Executive becomes disabled during employment and, as a result, is
unable to continue to perform substantially all of her material

 

3

--------------------------------------------------------------------------------


 

duties and responsibilities under this Agreement for one-hundred and fifty (150)
days during any period of three hundred and sixty-five (365) consecutive
calendar days.  If any question shall arise as to whether the Executive is
disabled to the extent that the Executive is unable to perform substantially all
of her material duties and responsibilities for the Company and its Affiliates,
the Executive shall, at the Company’s request and expense, submit to a medical
examination by a physician selected by the Company to whom the Executive or the
Executive’s guardian, if any, has no reasonable objection to determine whether
the Executive is so disabled and such determination shall for the purposes of
this Agreement be conclusive of the issue.  If such a question arises and the
Executive fails to submit to the requested medical examination, the Company’s
determination of the issue shall be binding on the Executive.

 

5.                                      Severance Payments and Other Matters
Related to Termination.

 

(a)                                 Termination pursuant to Section 4(b) or
4(c).

 

i.                                          Except as provided in
Section 5(c) below, in the event of termination of the Executive’s employment
either by the Company other than for Cause pursuant to Section 4(a) of this
Agreement or by the Executive for Good Reason pursuant to Section 4(c) of this
Agreement, (I) all unvested options, restricted stock, and restricted stock unit
and which, by their terms, vest only based on the passage of time (disregarding
any acceleration of the vesting of such options, restricted stock or restricted
stock units based on individual or Company performance) shall vest as of the
date of termination (notwithstanding anything to the contrary in Section 2(b) of
this Agreement) with respect to an additional nine (9) months of vesting; and
(II) the Company shall pay the Executive’s then-current annual base salary for a
period of nine (9) months in accordance with the Company’s payroll practice then
in effect, beginning on the Payment Commencement Date.

 

ii.                                       If the Executive is participating in
the Company’s group health plan and/or dental plan at the time the Executive’s
employment terminates, and the Executive exercises her right to continue
participation in those plans under the federal law known as COBRA, or any
successor law, the Company will pay or, at its option, reimburse the Executive,
for the full premium cost of that participation for nine (9) months following
the date on which the Executive’s employment with the Company terminates or, if
earlier, until the date the Executive becomes eligible to enroll in the health
(or, if applicable, dental) plan of a new employer, payable in accordance with
regular payroll practices for benefits beginning on the Payment Commencement
Date.  The Company will also pay the Executive on the date of termination any
base salary earned but not paid through the, date of termination and pay for any
vacation time accrued but not used to that date.  In addition, the Company will
pay the Executive any bonus which has been awarded to the Executive, but not yet
paid on the date of termination of her employment, payable in a lump sum on the
Payment Commencement Date.

 

iii.                                    Any obligation of the Company to provide
the Executive severance payments or other benefits under this Section 5(a) is
conditioned on the Executive’s signing an effective and reasonable release of
claims in the form provided by the Company (the “Employee Release”) within 60
days following the termination of the Executive’s employment, which release
shall not apply to (i) claims for indemnification in the Executive’s capacity as
an officer or director of the Company under the Company’s Certificate of
Incorporation, By-laws or

 

4

--------------------------------------------------------------------------------


 

agreement, if any, providing for director or officer indemnification,
(ii) rights to receive insurance coverage and payments under any policy
maintained by the Company and (iii) rights to receive retirement benefits that
are accrued and fully vested at the time of the Executive’s termination and
rights under such plans protected by ERISA.  Any severance payments to be made
in the form of salary continuation pursuant to the terms of this Agreement shall
be payable in accordance with the normal payroll practices of the Company, and
will begin at the Company’s next regular payroll period following the effective
date of the Employee Release, but shall be retroactive to the date of
termination.  The Executive agrees to provide the Company prompt notice of the
Executive’s eligibility to participate in the health plan and, if applicable,
dental plan of any employer.  The Executive further agrees to repay any
overpayment of health benefit premiums made by the Company hereunder.

 

(b)                                 Termination other than pursuant to
Section 4(b) or 4(c).  In the event of any termination of the Executive’s
employment, other than a termination by the Company pursuant to Section 4(b) of
this Agreement or a termination by the Executive for Good Reason pursuant to
Section 4(c) of this Agreement, the Company will pay the Executive any base
salary earned but not paid through the date of termination and pay for any
vacation time accrued but not used to that date.  In addition, the Company will
pay the Executive any bonus which has been awarded to the Executive, but not yet
paid on the date of termination of the Executive’s employment.  The Company
shall have no other payment obligations to the Executive under this Agreement.

 

(c)                                  Upon a Change of Control.

 

i.                                          If, within ninety (90) days prior to
the Change of Control or within eighteen (18) months following a Change of
Control (as defined in Section 6 hereof), the Company or any successor thereto
terminates the Executive’s employment other than for Cause, or the Executive
terminates her employment for Good Reason, then, in lieu of any payments to the
Executive or on the Executive’s behalf under Section 5(a) hereof, (i) all of the
Executive’s then remaining unvested options, restricted stock and restricted
stock units which, by their terms, vest only based on the passage of time
(disregarding any acceleration of the vesting of such options, restricted stock
or restricted stock units based on individual or Company performance) shall
automatically vest as of the date of termination (notwithstanding anything to
the contrary in Section 2(b) of this Agreement) and (ii) the Company shall pay,
within thirty (30) days of such termination, a lump sum payment equal to the
Executive’s then-current annual base salary for a period of twelve (12) months;
provided, however, that if such termination occurs prior to a Change of Control,
such severance payments shall be made at the time and in the manner set forth in
Section 5(a)(i) during the period beginning on the date of termination through
the date of the Change of Control with any severance remaining to be paid under
this Section 5(c)(i) payable in a lump sum on the closing date of the Change of
Control; and,

 

ii.                                       If the Executive is participating in
the Company’s group health plan and/or dental plan at the time the Executive’s
employment terminates (whether such termination is as described in (i) above),
and the Executive exercises her right to continue participation in those plans
under the federal law known as COBRA, or any successor law, the Company will pay
or, at its option, reimburse the Executive, for the full premium cost of that
participation for twelve (12) following the date on which the Executive’s
employment with the

 

5

--------------------------------------------------------------------------------


 

Company terminates or, if earlier, until the date the Executive becomes eligible
to enroll in the health (or, if applicable, dental) plan of a new employer, with
such amount payable on a pro-rata basis in accordance with the Company’s regular
payroll practices for benefits.  The Company will also pay the Executive on the
date of termination any base salary earned but not paid through the, date of
termination and pay for any vacation time accrued but not used to that date.  In
addition, the Company will pay the Executive any bonus which has been awarded to
the Executive, but not yet paid on the date of termination of her employment,
payable within 30 days of the date of termination

 

iii.                                    Any obligation of the Company to provide
the Executive severance payments or other benefits under this Section 5(c) is
conditioned on the Executive’s signing an effective and reasonable release of
claims in the form provided by the Company (the “Employee Release”) within 60
days following the termination of the Executive’s employment, which release
shall not apply to (i) claims for indemnification in the Executive’s capacity as
an officer or director of the Company under the Company’s Certificate of
Incorporation, By-laws or agreement, if any, providing for director or officer
indemnification, (ii) rights to receive insurance coverage and payments under
any policy maintained by the Company and (iii) rights to receive retirement
benefits that are accrued and fully vested at the time of the Executive’s
termination and rights under such plans protected by ERISA.

 

(d)                                 Except for any right the Executive may have
under applicable law to continue participation in the Company’s group health and
dental plans under COBRA, or any successor law, benefits shall terminate in
accordance with the terms of the applicable benefit plans based on the date of
termination of the Executive’s employment, without regard to any continuation of
base salary or other payment to the Executive following termination.

 

(e)                                  Provisions of this Agreement shall survive
any termination if so provided in this Agreement or if necessary or desirable to
accomplish the purposes of other surviving provisions, including without
limitation the Executive’s obligations under Section 3 of this Agreement and
under the Employee Non-Solicitation, Non- Competition, Confidential Information
and Inventions Assignment Agreement.  The obligation of the Company to make
payments to the Executive or on the Executive’s behalf under Section 5 of this
Agreement is expressly conditioned upon the Executive’s continued full
performance of the Executive’s obligations under Section 3 hereof, under the
Employee Non-Solicitation, Non-Competition, Confidential Information and
Inventions Assignment Agreement to be executed herewith, and under any
subsequent agreement between the Executive and the Company or any of its
Affiliates relating to confidentiality, non-competition, proprietary information
or the like; provided however that any future agreement that Executive is asked
to execute does not impose any greater restrictions or obligations upon
Executive or upon her post-termination activities than the agreements signed at
the outset of her employment with the Company.

 

6.                                      Definitions.  For purposes of this
agreement; the following definitions apply:

 

“Affiliates” means all persons and entities directly or indirectly controlling,
controlled by or under common control with the Company, where control may be by
management authority, equity interest or otherwise.

 

6

--------------------------------------------------------------------------------


 

“Change of Control” shall mean (i) the acquisition of beneficial ownership (as
defined in Rule 13d-3 under the Exchange Act) directly or indirectly by any
“person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act),
of securities of the Company representing a majority or more of the combined
voting power of the Company’s then outstanding securities, other than an
acquisition of securities for investment purposes pursuant to a bona fide
financing of the Company; (ii) a merger or consolidation of the Company with any
other corporation in which the holders of the voting securities of the Company
prior to the merger or consolidation do not own more than 50% of the total
voting securities of the surviving corporation; or (iii) the sale or disposition
by the Company of all or substantially all of the Company’s assets other than a
sale or disposition of assets to an Affiliate of the Company or a holder of
securities of the Company; notwithstanding the foregoing, no transaction or
series of transactions shall constitute a Change of Control unless such
transaction or series of transactions constitutes a “change in control event”
within the meaning of Treasury Regulation Section 1.409A-3(i)(5)(i).

 

“Person” means an individual, a corporation, an association, a partnership, an
estate, a trust and any other entity or organization, other than the Company or
any of its Affiliates.

 

7.                                      Conflicting Agreements.  The Executive
hereby represents and warrants that her signing of this Agreement and the
performance of her obligations under it will not breach or be in conflict with
any other agreement to which the Executive is a party or is bound and that the
Executive is not now subject to any covenants against competition or similar
covenants or any court order that could affect the performance of the
Executive’s obligations under this Agreement.  The Executive agrees that she
will not disclose to or use on behalf of the Company any proprietary information
of a third party without that party’s consent.

 

8.                                      Withholding; Other Tax Matters. 
Anything to the contrary notwithstanding, (a) all payments required to be made
by the Company hereunder to Executive shall be subject to the withholding of
such amounts, if any, relating to tax and other payroll deductions as the
Company may reasonably determine it should withhold pursuant to any applicable
law or regulation, and (b) all severance payments and benefits payable pursuant
to Sections 5(a) and 5(c) hereof shall be subject to the terms and conditions
set forth on Exhibit A attached hereto.

 

9.                                      Assignment.  Neither the Executive nor
the Company may make any assignment of this Agreement or any interest in it, by
operation of law or otherwise, without the prior written consent of the other;
provided, however, that the Company may assign its rights and obligations under
this Agreement without the Executive’s consent to one of its Affiliates or to
any Person with whom the Company shall hereafter affect a reorganization,
consolidate with, or merge into or to whom it transfers all or substantially all
of its properties or assets.  This Agreement shall inure to the benefit of and
be binding upon the Executive and the Company, and each of our respective
successors, executors, administrators, heirs and permitted assigns.

 

10.                               Severability.  If any portion or provision of
this Agreement shall to any extent be declared illegal or unenforceable by a
court of competent jurisdiction, then the remainder of this Agreement, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.

 

7

--------------------------------------------------------------------------------


 

11.                               Miscellaneous.  This Agreement, together with
the Employee Non-Solicitation, Non-Competition, Confidential Information and
Inventions Assignment Agreement, sets forth the entire agreement between the
Executive and the Company and replaces all prior communications, agreements and
understandings, written or oral, with respect to the terms and conditions of the
Executive’s employment.  This Agreement may not be modified or amended, and no
breach shall be deemed to be waived, unless agreed to in writing by the
Executive and an expressly authorized representative of the Board.  The headings
and captions in this Agreement are for convenience only and in no way define or
describe the scope or content of any provision of this Agreement.  This
Agreement may be executed in two or more counterparts, each of which shall be an
original and all of which together shall constitute one and the same
instrument.  This is a Massachusetts contract and shall be governed and
construed in accordance with the laws of the Commonwealth of Massachusetts,
without regard to the conflict-of-laws principles thereof.

 

12.                               Notices.  Any notices provided for in this
Agreement shall be in writing and shall be effective when delivered in person,
consigned to a reputable national courier service for overnight delivery or
deposited in the United States mail, postage prepaid, and addressed to the
Executive at the Executive’s last known address on the books of the Company or,
in the case of the Company, to it by notice to the Chairman of the Board of
Directors, c/o Verastem, Inc. at its principal place of business, or to such
other addressees) as either party may specify by notice to the other actually
received.

 

[Remainder of page intentionally left blank.]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company, by its duly authorized representative, and by the Executive, as of
the date first stated above.

 

 

THE EXECUTIVE

THE COMPANY

 

 

 

 

/s/ Joanna Horobin

 

/s/ Robert Forrester

Joanna Horobin

Robert Forrester

 

Chief Operating Officer

 

9

--------------------------------------------------------------------------------


 

Exhibit A

 

Payments Subject to Section 409A

 

1.                                      Subject to this Exhibit A, any severance
payments that may be due under the Agreement shall begin only upon the date of
the Executive’s “separation from service” (determined as set forth below) which
occurs on or after the termination of Executive’s employment.  The following
rules shall apply with respect to distribution of the severance payments, if
any, to be provided to Executive under the Agreement, as applicable:

 

(a)                                  It is intended that each installment of the
severance payments under the Agreement provided under shall be treated as a
separate “payment” for purposes of Section 409A.  Neither the Company nor
Executive shall have the right to accelerate or defer the delivery of any such
payments except to the extent specifically permitted or required by
Section 409A.

 

(b)                                  If, as of the date of Executive’s
“separation from service” from the Company, Executive is not a “specified
Executive” (within the meaning of Section 409A), then each installment of the
severance payments shall be made on the dates and terms set forth in the
Agreement.

 

(c)                                   If, as of the date of Executive’s
“separation from service” from the Company, Executive is a “specified Executive”
(within the meaning of Section 409A), then:

 

(i)                                        Each installment of the severance
payments due under the Agreement that, in accordance with the dates and terms
set forth herein, will in all circumstances, regardless of when Executive’s
separation from service occurs, be paid within the short-term deferral period
(as defined under Section 409A) shall be treated as a short-term deferral within
the meaning of Treasury Regulation Section 1.409A-1(b)(4) to the maximum extent
permissible under Section 409A and shall be paid on the dates and terms set
forth in the Agreement; and

 

(ii)                                     Each installment of the severance
payments due under the Agreement that is not described in this Exhibit A,
Section 1(c)(i) and that would, absent this subsection, be paid within the
six-month period following Executive’s “separation from service” from the
Company shall not be paid until the date that is six months and one day after
such separation from service (or, if earlier, Executive’s death), with any such
installments that are required to be delayed being accumulated during the
six-month period and paid in a lump sum on the date that is six months and one
day following Executive’s separation from service and any subsequent
installments, if any, being paid in accordance with the dates and terms set
forth herein; provided, however, that the preceding provisions of this sentence
shall not apply to any installment of payments if and to the maximum extent that
that such installment is deemed to be paid under a separation pay plan that does
not provide for a deferral of compensation by reason of the application of
Treasury Regulation 1.409A-1(b)(9)(iii) (relating to separation pay upon an
involuntary

 

10

--------------------------------------------------------------------------------


 

separation from service).  Any installments that qualify for the exception under
Treasury Regulation Section 1.409A-1(b)(9)(iii) must be paid no later than the
last day of Executive’s second taxable year following the taxable year in which
the separation from service occurs.

 

2.                                      The determination of whether and when
Executive’s separation from service from the Company has occurred shall be made
and in a manner consistent with, and based on the presumptions set forth in,
Treasury Regulation Section 1.409A-1(h).  Solely for purposes of this Exhibit A,
Section 2, “Company” shall include all persons with whom the Company would be
considered a single employer under Section 414(b) and 414(c) of the Code.

 

3.                                      The Company makes no representation or
warranty and shall have no liability to Executive or to any other person if any
of the provisions of the Agreement (including this Exhibit) are determined to
constitute deferred compensation subject to Section 409A but that do not satisfy
an exemption from, or the conditions of, that section.

 

11

--------------------------------------------------------------------------------
